COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00399-CV


KATHRYN MARIE PHILLIPS                                            APPELLANT

                                          V.

MARK PHILLIPS                                                      APPELLEE


                                      ------------

            FROM COUNTY COURT AT LAW OF HOOD COUNTY
                    TRIAL COURT NO. CL213076

                                      ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                      ------------

      We have considered appellant’s “Motion to Dismiss Appeal.”     It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: May 7, 2015

      1
       See Tex. R. App. P. 47.4.